Filed 9/22/15 P. v. Langford CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262146

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA063332)
         v.
                                                                     ORDER MODIFYING OPINION
KENDAL STEVEN LANGFORD,                                              (NO CHANGE IN JUDGMENT)

         Defendant and Appellant.


         THE COURT:

      It is ordered that the opinion filed herein on September 1, 2015 be modified as
follows:
      On page 2, the last sentence of the third paragraph, “We have received no
response.” is deleted and replaced with the following text:


         On August 21, 2015 we received a handwritten supplemental brief from Langford
         in which he acknowledged his conviction for counterfeiting a seal is not among
         the qualifying offenses of Proposition 47. However, he argued it should be
         deemed as included to conform to the spirit of the law.

         The foregoing does not change the judgment.


________________________________________________________________________
      PERLUSS, P. J.           ZELON, J.              SEGAL, J.
Filed 9/1/15 (unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262146

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA063332)
         v.

KENDAL STEVEN LANGFORD,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Daviann L.
Mitchell, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       After waiving his right to a preliminary hearing, Kendal Steven Langford pleaded
no contest on July 3, 2014 to counterfeiting a seal (Pen. Code, § 472) and driving under
the influence of alcohol (Veh. Code, § 23152, subd. (a)) and admitted having suffered
two prior convictions within the meaning of Vehicle Code sections 23540 and 23546 as
charged in a felony complaint. Pursuant to a negotiated agreement, imposition of
sentence was suspended; and Langford was placed on five years of probation on
condition he serve 365 days in county jail.
       On January 7, 2015 Langford filed a petition seeking to reduce his felony
conviction for counterfeiting a seal to a misdemeanor under Proposition 47, the Safe
Neighborhood and Schools Act (Pen. Code, § 1170.18). The trial court denied the
petition, finding Langford was not eligible for resentencing under Proposition 47.
Langford filed a timely notice of appeal.
       We appointed counsel to represent Langford on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On May 20, 2015
we advised Langford he had 30 days within which to submit any contentions or issues he
wished us to consider. We have received no response.
       “Proposition 47 makes certain drug- and theft-related offenses misdemeanors,
unless the offenses were committed by certain ineligible defendants. These offenses had
previously been designated as either felonies or wobblers (crimes that can be punished as
either felonies or misdemeanors).” (People v. Rivera (2015) 233 Cal. App. 4th 1089,
1091.) To this end, “Proposition 47 (1) added chapter 33 to the Government Code
(§ 7599 et seq.), (2) added sections 459.5, 490.2, and 1170.18 to the Penal Code, and
(3) amended Penal Code sections 473, 476a, 496, and 666 and Health and Safety Code
sections 11350, 11357, and 11377. (Ballot Pamp., Gen. Elec. (Nov. 4, 2014) text of
Prop. 47, §§ 4-14, pp. 70-74.)” (Ibid.) Langford’s conviction for counterfeiting a seal
(Pen. Code, § 472) is not within the scope of Proposition 47.
       We have examined the entire record and are satisfied Langford’s appellate
attorney has fully complied with the responsibilities of counsel and no arguable issue
exists. (Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d
756]; People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d
436, 441.)
                                   DISPOSITION
      The order is affirmed.




                                              PERLUSS, P. J.


      We concur:



             ZELON, J.



             SEGAL, J.